Case 1:20-cv-03375-DDD-KLM Document 7 Filed 11/13/20 USDC Colorado Page 1 of 6

  Exhibit A




                                                       DATE FILED: August 24, 2020 3:21 PM
                                                       FILING ID: EAF566F7D3580
                                                       CASE NUMBER: 2020CV30697
       DISTRICT COURT, CITY AND COUNTY OF
       BOULDER, STATE OF COLORADO

       Court Address:      1777 Sixth Street
                           Boulder, CO 80302


       Plaintiff:   Cindylou A. Bustamante

       v.

       Defendant: Dillon Companies, LLC, d.b.a.           ▲COURT USE ONLY▲
       King Soopers

       Attorneys for Plaintiff:
       Sean M. Dormer, #44962
       K.C. Harpring, #47760                             Case No:
       Dormer Harpring, LLC
       3457 Ringsby Court, Unit 110                      Division:
       Denver, CO 80216
       Phone Number: (303) 756-3812                      Courtroom:
       Facsimile: (303) 477-7400
       Email: attorneys@denvertrial.com

                         COMPLAINT AND JURY DEMAND


            Plaintiff, Cindylou A. Bustamante (hereinafter “Ms. Bustamante”), by
      and through her attorneys, Dormer Harpring, LLC, for her Complaint against
      Defendant, Dillon Companies, LLC., d.b.a. King Soopers (hereinafter
      “Defendant”), states as follows:

                              GENERAL ALLEGATIONS

             1.     Ms. Bustamante seeks damages for claims under the Premises
      Liability Statute (C.R.S. § 13-21-115) and the common law of negligence in
      connection with injuries as the result of a slip and fall occurring on September
      7, 2018, on property located at 2255 Main Street, Longmont, CO 80501 (the
      “Property”). (This event, as more fully described in ¶¶ 17-25 below, is referred
      to as the “Incident”).
Case 1:20-cv-03375-DDD-KLM Document 7 Filed 11/13/20 USDC Colorado Page 2 of 6

  Exhibit A




            2.   At the time of the Incident, Ms. Bustamante’s address was 2446
      North Main Street, #229, Longmont, CO 80501.

            3.         Defendant is a Kansas corporation authorized to do business in
      Colorado.

                 4.    Defendant is a wholly-owned division of the Kroger Company.

                 5.     Defendant’s principal street address for Dillon Companies is 2800
      E.   4th   St., Hutchinson, KS 67501.

             6.    Defendant’s principal management group for its King Soopers
      division operates at 65 Tejon Street, Denver, CO 80223.

             7.    Pursuant to C.R.S. § 13-1-124(1)(a), this Court has personal
      jurisdiction over Defendant because it transacts business in the state of
      Colorado.

             8.     Pursuant to C.R.S. § 13-1-124(1)(b), this Court has personal
      jurisdiction over Defendant because it committed one or more tortious acts in
      the state of Colorado.

             9.     Pursuant to C.R.S. § 13-1-124(1)(c), this Court has personal
      jurisdiction over Defendant because it owns, uses, or possesses real property
      situated in the state of Colorado.

            10.    Pursuant to C.R.C.P. 98(c), venue is proper in the County of
      Boulder, Colorado, because the Defendant is a nonresident, the Incident
      occurred in Boulder County, and Plaintiff designates Boulder as the county of
      venue in this Complaint.

           11.    Upon information and belief, at the time of the Incident,
      Defendant leased all or a portion of the Property.

            12.  Upon information and belief, at the time of the Incident,
      Defendant was contractually obligated to maintain the interior areas of the
      Property.

            13.    Upon information and belief, said obligations required Defendant
      to maintain safe conditions inside the Property.


                                                 2
Case 1:20-cv-03375-DDD-KLM Document 7 Filed 11/13/20 USDC Colorado Page 3 of 6

  Exhibit A




           14.   Upon information and belief, at the time of the Incident,
      Defendant was in possession and control of the interior areas of the Property.

            15.  Upon information and belief, at the time of the Incident,
      Defendant was legally responsible for the condition of the interior areas of the
      Property.

            16.    Upon information and belief, at the time of the Incident,
      Defendant was legally responsible for circumstances existing in the interior
      areas of the Property.

            17.    At the time of the Incident, Ms. Bustamante came to the Property
      to shop at Defendant’s grocery store.

             18.   Pursuant to C.R.S. §13-21-115(5)(a), Ms. Bustamante was an
      invitee to the Property at the time of the Incident because Ms. Bustamante
      entered the land to “transact business in which the parties [were] mutually
      interested.”

            19.   At the time of the Incident, Ms. Bustamante was pushing a
      shopping cart and carrying her newborn baby on her chest in a carrying vest.

             20.    At the time of the Incident, Ms. Bustamante was in the frozen
      food section of the store.

             21.   At the time of the Incident, one of the freezer doors in the frozen
      food aisle was impacted by a build-up of ice.

            22.     The impacted freezer door could not close properly due to the
      build-up of ice causing water to drip onto the floor.

            23.   Ms. Bustamante did not see the puddle of water of the floor when
      she turned her shopping cart into the frozen food aisle.

            24.    As she was trying to shop for frozen items, Ms. Bustamante
      stepped on the puddle, causing her to slip.

             25.   As a direct and reasonably foreseeable result of the water on the
      floor, Ms. Bustamante fell to the ground and both she and her daughter
      suffered injuries.


                                             3
Case 1:20-cv-03375-DDD-KLM Document 7 Filed 11/13/20 USDC Colorado Page 4 of 6

  Exhibit A




             26.   The cause of Ms. Bustamante’s fall was Defendant’s failure to
      exercise reasonable care to protect against dangers on the Property of which
      Defendant knew or should have known.

             27.   As a direct and reasonably foreseeable result of the Incident, Ms.
      Bustamante has suffered multiple injuries, damages, and losses (collectively,
      “Injuries”).

            28.    The Injuries include, without limitation, damage to her legs,
      arms, neck, and back, which may require surgery to repair.

             29.    As a direct and reasonably foreseeable result of Ms. Bustamante’s
      Injuries, Ms. Bustamante has suffered and will suffer past and future economic
      damages, past and future non-economic damages, and damages for permanent
      physical impairment and disfigurement.

           30.   As a direct and reasonably foreseeable result of the Injuries, Ms.
      Bustamante has been rendered more vulnerable to subsequent injury.

              31.   Ms. Bustamante’s date of birth is May 11, 1981.

              32.   At the time of the Incident, Ms. Bustamante was 37 years old.

            33.   Pursuant to C.R.S. § 13-25-102, Ms. Bustamante had a life
      expectancy of at least 44.9 additional years at the time of the Incident.

            34.     Ms. Bustamante’s life expectancy is likely higher than the tables
      suggest.

                               FIRST CLAIM FOR RELIEF
                                  (Premises Liability)

             35.    Ms. Bustamante incorporates by reference ¶¶ 1-34 as though set
      forth in their entirety hereunder.

            36.    At the time of the Incident, Defendant was a landowner, as
      defined at C.R.S. § 13-21-115(1), of the Property.




                                             4
Case 1:20-cv-03375-DDD-KLM Document 7 Filed 11/13/20 USDC Colorado Page 5 of 6

  Exhibit A




             37.   As a landowner, Defendant owed Ms. Bustamante a duty to
      exercise reasonable care with respect to dangers at the Property of which it
      knew or should have known.

            38.    Said duty is a non-delegable duty. Restatement (2d) of Torts,
      Section 422 (1965); Springer v. City, County of Denver, 13 P.3d 794 (Colo. 2000);
      Reid v. Berkowitz, 2013 COA 110.

             39.    Defendant breached its duty to Ms. Bustamante by unreasonably
      failing to protect against the slip described above, which it both created and
      knew or should have known became present on the Property.

             40.   As a direct and reasonably foreseeable result of said unreasonable
      failure, Ms. Bustamante has suffered and will suffer Injuries, including
      without limitation economic damages, non-economic damages, and physical
      impairment and disfigurement.

                              SECOND CLAIM FOR RELIEF
                                  (Negligence Claim)

             41.    Ms. Bustamante incorporates by reference ¶¶ 1-34 as though set
      forth in their entirety hereunder.

              42.   Defendant owed Ms. Bustamante a duty of reasonable care.

            43.   Defendant breached its duty of reasonable care by failing to clean
      up or warn customers of the puddle of water in the frozen food section on the
      Property.

              44.   Defendant was negligent.

             45.   As a direct and reasonably foreseeable result of Defendant’s
      breach of its duty, Ms. Bustamante has suffered economic damages, non-
      economic damages, and damages for physical impairment and/or
      disfigurement.




                                             5
Case 1:20-cv-03375-DDD-KLM Document 7 Filed 11/13/20 USDC Colorado Page 6 of 6

  Exhibit A




                                        JURY DEMAND

              46.   Ms. Bustamante requests a trial by jury for all of her claims.

             WHEREFORE, Plaintiff, Cindylou A. Bustamante, requests that
      judgment be entered in her favor and against Defendant, Dillon Companies,
      LLC d.b.a. King Soopers for all available relief, including without limitation
      economic damages, non-economic damages and damages for physical
      impairment and disfigurement, as well as and interest, costs, and attorney’s
      fees, and such other relief as this Court deems proper.

              DATED August 24, 2020.


                                                     DORMER HARPRING, LLC

                                                     This pleading is filed electronically pursuant to
                                                     C.R.C.P., 121 § 1-26.         The original signed
                                                     pleading is in counsel’s file.


                                                     By:      /s/ K.C. Harpring
                                                              Sean M. Dormer, (#44962)
                                                              K.C. Harpring, (#47760)
                                                              Attorneys for Plaintiff


      Plaintiff’s Address:

      2400 17th Ave, #E105
      Longmont, CO 80503




                                             6
